Title: From James Madison to Levi Lincoln, 4 November 1803 (Abstract)
From: Madison, James
To: Lincoln, Levi


4 November 1803, Department of State. Asks “whether the payment of freights claimed against the French Government is embraced by a sound construction, in the Convention with France of the 30th, April last?” “The manner in which this has been made a question appears from the enclosed letter from our General Commercial Agent at Paris.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   The enclosure was probably Fulwar Skipwith to JM, 24 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:341–43).


